Citation Nr: 0840230	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel











INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.


FINDING OF FACT

The preponderance of the medical evidence does not 
demonstrate a diagnosis of PTSD in conformity with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 C.F.R. 
§38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by an August 
2006 letter.  In addition, following the letter, the May 2007 
Statement of the Case and August 2007 Supplemental Statement 
of the Case were issued, each of which provided the veteran 
an additional 60 days to submit more evidence.  By a 
September 2007 letter, the veteran was informed of the law 
and regulations governing the assignment of increased ratings 
and effective dates.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  In this regard, the Board notes that it appears the 
veteran has received VA treatment for a number of non-
psychiatric conditions, the records of which are not 
associated with the claims file.  However, as such records 
are not pertinent to the claim on appeal, and the veteran has 
not reported psychiatric treatment at any VA facility, the 
Board finds no prejudice in proceeding with a decision in 
this case.  Furthermore, the veteran has been accorded a 
pertinent VA examination.  

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).



Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed PTSD as the result of 
experiences while serving in Vietnam.  He has described his 
primary stressors as being wounded in the left arm during 
combat, and witnessing the death of fellow soldiers.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
conformance with the DSM-IV; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)

In this case, service records show that the veteran was 
assigned to Company A, 4th Battalion, of the 21st Infantry, in 
which his occupational specialty was light weapons infantry.  
The DD Form 214 reflects the he received the Combat 
Infantryman Badge and the Purple Heart Medal, among other 
decorations.  The Board acknowledges that the veteran is a 
combat veteran.  Despite evidence which clearly reflects that 
the veteran engaged in combat, however, all of the criteria 
of 38 C.F.R. § 3.304(f) to establish service connection have 
not been met.  Specifically, the greater weight of the 
evidence is against the conclusion the veteran carries a 
diagnosis of PTSD which is in conformity with the DSM-IV.

The service medical records reflect that the veteran 
sustained a shrapnel wound to his left arm in May 1968 after 
being hit by an enemy explosive device.  These records are, 
however, negative for findings or treatment of any 
psychiatric disorder, including PTSD.

The earliest evidence of record reflecting PTSD is the July 
2006 report of a private psychiatric evaluation, which 
describes flashbacks and nightmares of combat, as well as 
avoidance of things that remind the veteran of combat such as 
rainy weather and war movies.  The document indicates a 
diagnosis of PTSD, apparently on the basis that "the patient 
clearly defines the stressors and places where these events 
of war occurred."  A subsequent report by the same 
physician, dated in August 2007, indicates diagnoses of PTSD 
and probable major depression, non psychotic.  With regard to 
PTSD, the document notes that "there is an intimate relation 
of these incidents in the Vietnam war and the current 
symptomatology."  Neither of these documents indicates that 
the physician had access to the veteran's service medical 
records or other documents contained in the claims file.  
Additionally, there is no affirmative indication that the 
diagnosis was in conformance with DSM-IV criteria.  
The veteran underwent a VA PTSD examination in September 
2006.  The case file was reviewed in conjunction with the 
examination.  The veteran described his stressors, including 
the left arm wound, and an incident in which several platoon 
members were killed.  He reported frequent sleep disturbance 
with nightmares, lack of concentration, and lack of appetite.  
He also reported depression, which started when he quit his 
job in December 2005 due to physical disability.  He denied 
panic attacks, problems with activities of daily living, and 
homicidal or suicidal ideation.  On objective examination, 
his appearance was clean, he was oriented times three, and he 
had normal impulse control.  He was observed to have a 
constricted affect and dysphoric mood.  

Based on these findings, the examiner provided a diagnosis of 
"Depressive Disorder NOS."  The examiner determined that 
the veteran did not meet the DSM-IV criteria for PTSD.  
Specifically, it was noted that while he meets the stressor 
criteria for PTSD, and the symptom criteria for re-
experiencing the traumatic event, he does not fulfill the 
symptom criteria for avoidance of the stimulus, nor 
hyperarousal.  Additionally, it was noted that "[t]here is 
no impairment in functional status, nor in quality of life 
due to trauma exposure.  Veteran was gainfully employed until 
last year when he developed a cardiac condition and had to 
quit working."  

The Board notes that although the veteran was not found to 
have PTSD, the examination report contains a section which 
addresses the effects of PTSD on occupational and social 
functioning, and, in this regard, indicates that "PTSD 
symptoms are not severe enough to interfere with occupational 
and social functioning."  In a May 2007 addendum, the 
examiner clarified this discrepancy, noting that the section 
of the report which addresses the "effects of PTSD on 
occupational and social functioning" was answered in error, 
and should have stated "the effects of the neuropsychiatric 
condition on occupational and social functioning."  The 
examiner further explained that since the veteran does not 
have PTSD in conformance with the DSM-IV criteria (i.e., PTSD 
for VA purposes), it has no effect on occupational or social 
functioning.  

Upon thorough review of the foregoing evidence, the Board 
finds the greater weight of the evidence is against the 
conclusion the veteran has PTSD diagnosed in conformity with 
DSM-IV.  In this regard, we note that the United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Among the factors 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion."  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the September 2006 VA examination (and the May 2007 
addendum) finding that the veteran does not have PTSD are of 
greater probative value than the July 2006 and August 2007 
private diagnosis of PTSD.  Unlike the formal VA examination, 
the private evaluations do not indicate that the physician 
had access to the veteran's claims file, or was privy to his 
service medical records, or post-service mental health 
history, which clearly reflect no psychiatric treatment 
during service, or for nearly 40 years after service.  
Additionally, in both the 2006 and 2007 evaluations, the 
private physician's rationale for the PTSD diagnosis is 
limited, essentially resting on the fact that the veteran was 
exposed to trauma in service and currently has psychiatric 
symptoms, with little discussion of the character of his 
symptoms, or why those symptoms are attributable to PTSD 
rather than some other psychiatric condition (namely the 
"probable major depression").  Further, as previously 
noted, there is no indication that the 2006 or 2007 private 
diagnosis was in conformance with the DSM-IV criteria.

In contrast to the July 2006 and August 2007 evaluations, the 
September 2006 VA examination represents a more complete 
assessment of the veteran's symptoms in view of his reported 
stressors, military records, and post-service mental health 
history, and with specific regard to the DSM-IV criteria as 
required by VA.

The Board acknowledges and appreciates the veteran's service 
to our country.  However, based on the foregoing facts, we 
find that the preponderance of the evidence does not 
demonstrate that he has PTSD incurred or aggravated in such 
service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


